In re Short, Yvonne L.; — Plaintiff(s); applying for writ of certiorari and/or review; Parish of East Baton Rouge, 19th Judicial District Court, Div. “H”, No. 326,828; to the Court of Appeal, First Circuit, No. CA96 2382.
Granted. The judgment of the court of appeal is vacated and set aside. The court of appeal is ordered to permit the supplementation of the appeal record with the transcribed oral reasons for ruling of the trial judge of April 24, 1995 and to reconsider its ruling in light thereof.
LEMMON, J., not on panel.